DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 in the reply filed on 01 August 2022 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 
Specification
The disclosure is objected to because of the following informalities: [0034].
0034] As shown in FIG. 4B, first-orientation transistor 400 also includes a retrograde GDL reduction distribution of n-type dopant providing a first retrograde GDL- reduction portion 422 and a second retrograde GDL-reduction portion 424. The retrograde GDL-reduction portions 422, 424 overlap with the pocket regions 421. First retrograde GDL-reduction portions 422 are shown counterdoped as (p-) and second retrograde GDL-reduction portions .   

Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first and third implantation angles" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 6 and is therefore rejected.
Claim 8 recites the limitation "the second and fourth implantation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claim 8 and is therefore rejected.
Claim 10 recites the limitation "the MOS transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 10 and is therefore rejected.
Claim 12 recites the limitation "the MOS transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 12 and is therefore rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al. US 8,753,944 in view of Tanaka US 2007/0224755.
	Regarding claim 1, Nandakumar et al. discloses a method of fabricating an integrated circuit (IC), the method comprising: 
implanting a pocket implant 121 adjacent the first and second gates using a first dopant having the first conductivity type, the pocket implant having a first rotation angle and a first implantation angle col. 5, lines 8-10; and 
implanting a retrograde gate-edge diode leakage (GDL) reduction implant 122 adjacent the first and second gates using a second dopant having a second opposite conductivity type col. 5, lines 11-17, the GDL-reduction implant having a second rotation angle and a second implantation angle, the second rotation angle differing from the first rotation angle by at least 10[Symbol font/0xB0] col. 5, lines 26-30.  
Nandakumar does not disclose providing a substrate having a surface layer with a first conductivity type and having a top surface, a first gate over the surface layer having a long axis with a first orientation for a first transistor, and a second gate over the surface layer having a long axis with a second orientation for a second transistor, the second orientation being about orthogonal to the first orientation in a plane of the top surface
	Tanaka Fig. 12A discloses a substrate having a surface layer with a first conductivity type and having a top surface, a first gate 84 over the surface layer having a long axis with a first orientation for a first transistor, and a second gate 85 over the surface layer having a long axis with a second orientation for a second transistor, the second orientation being about orthogonal to the first orientation in a plane of the top surface. 
	Nandakumar and Tanaka are analogous art because they are directed to an implantation method and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nandakumar because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Nandakumar and incorporate the teaching of Tanaka to provide a method capable of suppressing variations in impurity concentrations in the pocket region and preventing variations in MOS transistor characteristics [0013].
	Regarding claim 2, Nandakumar and Tanaka teach the method of claim 1. Nandakumar col. 5, lines 9-10 teaches wherein the first rotation angle is less than 45°.  Nandakumar does not teach the second rotation angle is greater than 45°. However, Tanaka establishes a relationship between an azimuth angle (e.g. rotational angle, [0062]) and the direction of implantation [0069]. This demonstrates to implant impurity ions uniformly along in plane directions the azimuth angle must be at a certain degree, from which a range of values would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the degrees of the rotational angle (e.g. azimuth angle) to achieve a more uniform implantation of impurity ions thereof and optimize “the second rotation angle is greater than 45°” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 3, Nandakumar and Tanaka teach the method of claim 1. Nandakumar col. 3, lines 46-53 teaches further comprising forming source/drain regions and extensions to the source/drain regions in the substrate surface both doped with the second dopant type, wherein the extensions are formed using a masking pattern on the surface layer, wherein the masking pattern, together with the first and second gates, exposes portions of the surface layer for ion implantation.  
Regarding claim 4, Nandakumar and Tanaka teach the method of claim 1. Nandakumar col. 5, lines 32-60 teaches wherein the pocket implant is a first pocket implant, and further comprising implanting a second pocket implant adjacent the first and second gates using the first dopant, the second pocket implant having a third rotation angle opposite the first rotation angle and a third implantation angle, and implanting a second retrograde GDL-reduction implant adjacent the first and second gates using the second dopant, the second GDL-reduction implant having a fourth rotation angle opposite the second rotation angle and a fourth implantation angle.  
Regarding claim 5, Nandakumar and Tanaka teach the method of claim 4. Nandakumar col. 3, lines 12-28 teaches further comprising annealing the first pocket implant, the second pocket implant, the retrograde GDL-reduction implant, and the second retrograde GDL-reduction implant, wherein after the annealing, the first pocket implant and the second pocket implant provide first pocket regions in the first transistor and the retrograde GDL- reduction implant and the second retrograde GDL-reduction implant provide overlaps with the first pocket regions in the first transistor to form first and second counterdoped pocket portions within the first pocket regions in the first transistor, the second counterdoped pocket portion in the first transistor being type inverted where a concentration of the second dopant exceeds a concentration of the first dopant, and wherein after the annealing, the retrograde GDL-reduction implant and the second retrograde GDL-reduction implant provide GDL-reduction regions in the second transistor and the first pocket implant and the second pocket implant provide an overlap with the GDL-reduction regions in the second transistor to form first and second counterdoped pocket portions within the GDL-reduction regions in the second transistor, the second counterdoped pocket portion in the second transistor being type inverted where a concentration of the first dopant exceeds a concentration of the second dopant.  
Regarding claim 6, Nandakumar and Tanaka teach the method of claim 1. Nandakumar col. 6, lines 49-50 teaches wherein the first and third implantation angles have a tilt between about 5[Symbol font/0xB0] and about 45[Symbol font/0xB0] relative to a normal to the top surface.  
Regarding claim 7, Nandakumar and Tanaka teach the method of claim 6. Nandakumar col. 6, lines 49-50 teaches wherein the first and third implantation angles have a tilt about 30[Symbol font/0xB0] relative to the normal to the top surface.  
Regarding claim 8, Nandakumar and Tanaka teach the method of claim 1. Nandakumar col. 6, lines 49-50 teaches wherein the second and fourth implantation angles have a tilt between about 5[Symbol font/0xB0] and about 45[Symbol font/0xB0] relative to a normal to the top surface.  
Regarding claim 9, Nandakumar and Tanaka teach the method of claim 8. Nandakumar col. 6, lines 49-50 teaches wherein the second and fourth implantation angles have a tilt about 30[Symbol font/0xB0] relative to the normal to the top surface.  
Regarding claim 10, Nandakumar and Tanaka teach the method of claim 1. Nandakumar col. 5, lines 21-23 teaches wherein the MOS transistor is an NMOS transistor and the second dopant includes arsenic or antimony.  
Regarding claim 11, Nandakumar and Tanaka teach the method of claim 10. Nandakumar col. 5, lines 21-26 teaches wherein the retrograde GDL-reduction implant is performed in a dose range of 1 x 1013 atoms/cm2 to 1.5 x 1014 atoms/cm2 at an energy level of 15 to 120 keV.  
Regarding claim 12, Nandakumar and Tanaka teach the method of claim 1. Nandakumar col. 5, lines 21-23 teaches wherein the MOS transistor is a PMOS transistor and the second dopant includes indium.  
Regarding claim 13, Nandakumar and Tanaka teach the method of claim 12. Nandakumar col. 5, lines 21-26 wherein the retrograde GDL-reduction implant is performed in a dose range of 1 x 1013 atoms/cm2 to 1.5 x 1014 atoms/cm2 at an energy level of 15 to 120 keV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898